DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS’ to date have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sissom (US 2019/0258073) hereto after referred to as D1, and further in view of Blomqvist (US 20200225494) hereto after referred to as D2.

With regard to claim 1, D1 teaches an optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; comprising: a light source (209a) for illuminating an eye; a first diffraction type polarizing beam splitter (DT-PBS) (282, 284, 286, 288, 290); and a second DT-PBS (282, 284, 286, 288, 290); wherein the first DT-PBS is configured to direct ([0069]), based on polarization, a first portion of light ([0069]) from the second DT-PBS (282, 284, 286, 288, 290) towards a detector ([0059]; image capture devices, microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros).
D1 does not expressly disclose an eye tracking detector as one of the devices in data module 70.
D2 teaches eye tracking, in at least paragraphs [0003-0006].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the eye tracking of D2 for the purpose of better obtain gaze data of a user for deciding what a user intends to interact with, in a region which is possible for the user to interact with, called interactable region.

With regard to claim 2, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D2 further teaches an optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein the second DT-PBS (282, 284, 286, 288, 290) is configured to direct, based on polarization, the first portion state of light towards the first DT-PBS (282, 284, 286, 288, 290).

With regard to claim 3, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071], wherein one of the first DT-PBS (282, 284, 286, 288, 290) and the second DT-PBS (282, 284, 286, 288, 290) is configured to compensate for a spectral dispersion ([0077])  of one other of the first DT-PBS (282, 284, 286, 288, 290) and the second DT-PBS (282, 284, 286, 288, 290).

With regard to claim 4, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second DT-PBS (282, 284, 286, 288, 290) comprise a reflective ([0084]) or transmissive ([0005]) polarization volume grating, PBP grating, a liquid crystal filled surface relief grating, or a holographic polymer dispersed liquid crystal grating ([0075])

With regard to claim 5, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second DT-PBS (282, 284, 286, 288, 290) reflect and direct, based on polarization, the first portion of light.

With regard to claim 6, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second DT-PBS (282, 284, 286, 288, 290) transmit and direct, based on polarization, the first portion of light.

With regard to claim 7, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second DT-PBS (282, 284, 286, 288, 290) is configured with optical power to converge ([0062]) or diverge light ([0064).

With regard to claim 8, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein the second DT-PBS (282, 284, 286, 288, 290) is configured to direct, based on polarization, the first portion of light towards an eye.

With regard to claim 9, D1 teaches a head-mounted display (HMD), in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; comprising: a light source (209a) for illuminating an eye (210); a first diffraction type polarizing beam splitter (DT-PBS) (282, 284, 286, 288, 290) configured to direct, based on polarization, a first portion of light from a second DT-PBS (282, 284, 286, 288, 290) towards a detector ([0059]; image capture devices, microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros).
D1 does not expressly disclose an eye tracking detector as one of the devices in data module 70.
D2 teaches eye tracking, in at least paragraphs [0003-0006].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the eye tracking of D2 for the purpose of better obtain gaze data of a user for deciding what a user intends to interact with, in a region which is possible for the user to interact with, called interactable region.

With regard to claim 10, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein the second DT-PBS (282, 284, 286, 288, 290) is configured to direct, based on polarization, the first portion of light towards the first DT-PBS (282, 284, 286, 288, 290).

With regard to claim 11, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein one of the first DT-PBS (282, 284, 286, 288, 290) and the second DT-PBS (282, 284, 286, 288, 290) is configured to compensate for a spectral dispersion ([0077]) of one other of the first DT-PBS (282, 284, 286, 288, 290) and the second DT-PBS (282, 284, 286, 288, 290).

With regard to claim 12, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071], wherein at least one of the first (282, 284, 286, 288, 290) and second DT-PBS (282, 284, 286, 288, 290) comprise one of a reflective (]0084]) or transmissive ([0005]) polarization volume grating, PBP grating, a liquid crystal filled surface relief grating, or a holographic polymer dispersed liquid crystal grating ([0075] and[0077]).

With regard to claim 13, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second DT-PBS (282, 284, 286, 288, 290) reflect and direct, based on polarization, the first portion of light.

With regard to claim 14, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second DT-PBS (282, 284, 286, 288, 290) transmit and direct, based on polarization, the first portion of light.

With regard to claim 15, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second DT-PBS (282, 284, 286, 288, 290) is configured with optical power to converge ([0062]) or diverge ([0064]) light .

With regard to claim 16, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein the second DT-PBS is configured to direct, based on polarization, the first portion of light towards an eye.

With regard to claim 17, D1 teaches a method of tracking one and/or both eyes of an HMD user, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; comprising: directing light from a light source (209a) towards a user's eye; reflecting the light from the user's eye towards a first diffraction type polarizing beam splitter (DT-PBS) (282, 284, 286, 288, 290); directing, based on polarization, a first portion of the light (504) from the first DT-PBS (282, 284, 286, 288, 290) towards a second DT-PBS (282, 284, 286, 288, 290); and directing, based on polarization, the first portion of the light from the second DT-PBS (282, 284, 286, 288, 290) towards a detector ([0059]; image capture devices, microphones, inertial measurement units, accelerometers, compasses, GPS units, radio devices, and/or gyros).
D1 does not expressly disclose an eye tracking detector as one of the devices in data module 70.
D2 teaches eye tracking, in at least paragraphs [0003-0006].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the eye tracking of D2 for the purpose of better obtain gaze data of a user for deciding what a user intends to interact with, in a region which is possible for the user to interact with, called interactable region.

With regard to claim 18, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein the light from the light source is broadband ([0030]).

With regard to claim 19, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second (282, 284, 286, 288, 290) DT-PBS is configured to reflect and direct, based on polarization, the first portion of the light (209a).

With regard to claim 20, D1 in view of D2 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, wherein D1 further teaches an eye-tracking optical assembly, in at least figure 6, 11, 12 and [0037], [0059], [0066], [0069] and [0071]; wherein at least one of the first (282, 284, 286, 288, 290) and second (282, 284, 286, 288, 290) DT-PBS is configured to transmit and direct, based on polarization, the first portion of the light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                         

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872